Case 1:20-cv-20961-KMW Document 149 Entered on FLSD Docket 04/09/2021 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-CV-20961-WILLIAMS/LOUIS


   SILVA HARAPETI, and other similarly
   situated individuals,

             Plaintiffs,

   v.

   CBS TELEVISION STATIONS, INC.,
   et al.,

         Defendants.
   __________________________________/

                                                 ORDER

             THIS CAUSE is before the Court on Plaintiff Silvia Harapeti’s (“Plaintiff”) Motion to

   File Opt-In Notices Pseudonymously or in the Alternative Under Seal (“Motion to Seal”) (ECF

   No. 116). This Motion was referred to the undersigned pursuant to 28 U.S.C. § 636 and the

   Magistrate Judge Rules of the Local Rules of the Southern District of Florida, by the Honorable

   Kathleen M. Williams, United States District Judge (ECF No. 5). Having reviewed the Motion to

   Seal, Defendants’ Response (ECF No. 123), Plaintiff’s Reply (ECF No. 126), the supplemental

   declarations filed in support of Plaintiff’s Motion to Seal (ECF Nos. 135-1, 140-1), Defendants’

   Response to Plaintiff’s Supplemental Evidence (ECF No. 148), and being otherwise duly advised

   on the matters, the Court hereby DENIES Plaintiff’s Motion to Seal.

        I.       BACKGROUND

             This case is brought by Plaintiff Silva Harapeti on behalf of herself and other similarly

   situated individuals against CBS Television Stations, Inc. and CBS Broadcasting, Inc. (collectively

   “Defendants”) for unpaid wages and overtime due to misclassification of employee status under

                                                     1
Case 1:20-cv-20961-KMW Document 149 Entered on FLSD Docket 04/09/2021 Page 2 of 6




   the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”); and on behalf of Plaintiff

   individually for unlawful, retaliatory discharge in violation of the FLSA (ECF No. 95). This Court

   previously granted, in part, Plaintiff’s Corrected Motion for Conditional Certification and

   Facilitation of Court-Authorized Notice Pursuant to 29 U.S.C. § 216(b) (ECF No. 121). In doing

   so, the Court conditionally certified a class of employees who worked for Defendants at WFOR-

   TV as a Freelance Television Journalist or Producer at any time within the three years prior to the

   filing of this action, and allowed individuals from within this conditionally certified class to opt-

   in to the litigation by filing an opt-in notice pursuant to 29 U.S.C. § 216(b) (id.).

           Now, Plaintiff seeks to file these opt-in notices either pseudonymously or under seal to

   conceal the identities of the opt-in plaintiffs from the Defendants and the public (ECF No. 116).

   Plaintiff’s basis for this request is that there are a “body of putative opt-in Plaintiffs and/or

   witnesses within WFOR-TV and outside of the Miami, Florida television market who desire to

   join this lawsuit and may join this lawsuit provided that they remain anonymous to the public

   because they fear retaliation or fear being ‘blackballed’ in the industry for participating in litigation

   against a media conglomerate such as the Defendants in this action” (id. at 1).

           At a March 9, 2021 status conference, the Court permitted Plaintiff to supplement the

   Motion to Seal with evidence, as no evidence was attached to support Plaintiff’s factual averments

   in the Motion. (ECF No. 133). Plaintiff filed two declarations: the declaration of Kristen Cole, a

   former employee of WCBS-TV in New York; and the declaration of Silvia Harapeti (ECF Nos.

   135-1, 140-1). The declarations describe the work conditions these two journalists endured over

   their combined 17 years with Defendants, from 2001 (Cole) to 2018 (Harpeti) (id.). In response to

   both the Motion to Seal and the supplemental evidence, Defendants maintain that Plaintiff has not

   provided a basis on which to proceed anonymously, and that granting the Motion to Seal would be



                                                      2
Case 1:20-cv-20961-KMW Document 149 Entered on FLSD Docket 04/09/2021 Page 3 of 6




   contrary to controlling precedent (ECF Nos. 116, 148).

       II.      DISCUSSION

             “Generally, parties to a lawsuit must identify themselves in their respective pleadings. Fed.

   R. Civ. P. 10(a) requires a complaint to ‘include the names of all the parties.’ This rule serves more

   than administrative convenience. It protects the public’s legitimate interest in knowing all of the

   facts involved, including the identities of the parties.” Doe v. Frank, 951 F.2d 320, 322 (11th Cir.

   1992) (citations omitted). However, the Eleventh Circuit has found that there are certain

   exceptional circumstances that “give rise to the level necessary to overcome the presumption of

   openness in judicial proceedings or the explicit requirements of Rule 10(a).” Id. at 324. Namely,

   “[a] plaintiff should be permitted to proceed anonymously only in those exceptional cases

   involving matters of a highly sensitive and personal nature, real danger of physical harm, or where

   the injury litigated against would be incurred as a result of the disclosure of the plaintiff's identity.

   The risk that a plaintiff may suffer some embarrassment is not enough.” Id.

             In determining whether a plaintiff has a substantial privacy right that outweighs the

   customary and constitutionally-embedded presumption of openness, courts should look to the

   following factors: “(1) whether plaintiffs seeking anonymity are challenging governmental

   activity; (2) whether they will be required to disclose information of the utmost intimacy; (3)

   whether plaintiffs will be compelled to admit their intention to engage in illegal conduct and thus

   risk criminal prosecution; (4) whether the plaintiffs were minors; (5) whether they were threatened

   with violence or physical harm by proceeding in their own names and; (6) whether their anonymity

   posed a unique threat of fundamental unfairness to the defendant.” Doe v. City of Vero Beach, No.

   2:19-14212, 2019 WL 4277045, at *2 (S.D. Fla. Sept. 10, 2019) (citing Frank, 951 F.2d at 323)

   (denying plaintiff’s request to file class action complaint anonymously).



                                                       3
Case 1:20-cv-20961-KMW Document 149 Entered on FLSD Docket 04/09/2021 Page 4 of 6




          Plaintiff’s Motion does not contend that the case involves matters of a highly sensitive

   nature nor that opt-in plaintiffs would face a real danger of physical harm. Instead, Plaintiff alleges

   a generalized fear on behalf of witnesses or opt-in plaintiffs of retaliation by their employers and

   being “blackballed” from their industry as a whole. However, such “generalized assertions of fear

   do not outweigh the customary and constitutionally-embedded presumption of openness in judicial

   proceedings.” Gerzon v. IHOP Rest. Corp., No. 8:17-CV-870-T-27TBM, 2017 WL 1957075, at

   *4 (M.D. Fla. Apr. 19, 2017), report and recommendation adopted, No. 8:17-CV-870-T-27TBM,

   2017 WL 1954821 (M.D. Fla. May 10, 2017) (finding that despite plaintiff’s contention “that a

   very serious criminal could be looking for her” she failed to offer any “specific or concrete

   evidence . . . establishing the need for anonymity or protection.”).

          Plaintiff supports her Motion with two declarations, which evidence a toxic and extremely

   problematic work environment for many years preceding Plaintiff’s filing of this suit, but the

   evidence provided by the declarants falls far short of articulating the unique threat that might

   justify deviation from the presumption of openness. The declaration of Kirsten Cole describes her

   experience working as a full-time employee at WCBS-TV in New York from 2001-2010 (ECF

   No. 135-1). Cole describes her successes as a journalist; states that she and other journalists at her

   station were not properly paid overtime in violation of their AFTRA (American Federation of

   Television and Radio Artists labor union) station contract; claims that after discussing this

   violation amongst fellow employees, she was wrongfully terminated on the basis of taking more

   vacation days than she was owed; states that after leaving WCBS-TV she began freelancing for a

   competitor; and further claims that she did not get offered a highly coveted job at CNN because of

   her previous boss—a claim that seems to be based solely on the fact that CNN questioned her

   about her departure from her previous job during her job interview (id.). Similarly, Harapeti’s



                                                     4
Case 1:20-cv-20961-KMW Document 149 Entered on FLSD Docket 04/09/2021 Page 5 of 6




   declaration describes the activities alleged in her complaint in this case, as well as her allegations

   in the separate lawsuit filed against CBS Television (Case No. 1:20-CV-22995-KMW), including

   pay violations (ECF No. 140-1). She also describes examples of stories she has been told by

   unknown sources at unidentified news stations from an unknown timeframe regarding

   intimidation, bullying, retaliation, and improper pay—none of which allegedly stemmed from

   joining a lawsuit. So while Plaintiff has advanced evidence of vindictive managers and worse, the

   retaliatory conduct described in the declarations all occurred before—and is necessarily unrelated

   to—any of the witnesses’ participation in a lawsuit, including Plaintiff herself, who attributes at

   least some of the consequences she suffered at the hands of Defendants to an event that occurred

   in 2016, and which had nothing to do with her complaints of unfair pay practices.

          Not only is the proffered reason for anonymity generalized, the circumstances surrounding

   the litigation fail to meet any of the factors considered by the Court in determining whether the

   opt-in plaintiffs have a substantial privacy right that outweighs the presumption of openness. There

   is no challenge to governmental activity; the disclosure of intimate information is not required;

   there is no risk of criminal prosecution; there are no minors involved; and there is no alleged threat

   of physical violence or harm. See City of Vero Beach, 2019 WL 4277045, at *2.

          In her Reply, Plaintiff contends that cases in other judicial circuits have permitted litigants

   to proceed anonymously or pseudonymously to protect them against possible economic retaliatory

   harm (ECF No. 126 at 3-4). Other courts, however, have better reasoned that where a plaintiff

   seeks an economic benefit from the suit—a dollar recovery from a statutory cause of action—there

   is even less justification for allowing a plaintiff to proceed anonymously. See, e.g., Luckett v.

   Beaudet, 21 F. Supp. 2d 1029, 1030 (D. Minn. 1998) (cited with approval by Judge Hill in

   concurrence in Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 690 (11th Cir. 2001)).



                                                     5
Case 1:20-cv-20961-KMW Document 149 Entered on FLSD Docket 04/09/2021 Page 6 of 6




   Furthermore, Plaintiff heavily relies on Does I thru XXIII v. Advanced Textile Corp., 214 F.3d

   1058, (9th Cir. 2000), to assert economic harm is a ground for anonymity. In that case, however,

   the plaintiffs did not just fear economic retaliation but, rather, retaliation of an “extreme nature”

   which included being “deported from Saipan, and arrested and imprisoned by the People’s

   Republic of China”; a fear which plaintiffs substantiated with evidence. Id. at 1063-63, 1071-72.

              Furthermore, Plaintiff contends that because this is an FLSA collective action with a named

   plaintiff, Rule 10(a) is satisfied; and because opt-in plaintiffs need only to file their written consent

   to become a party plaintiff, opt-in plaintiffs should be treated differently and be allowed to file

   their consents anonymously. Plaintiff provides no support for this proposition, and unlike

   traditional class actions in which a few named plaintiffs represent a largely anonymous class, the

   FLSA specifically requires each individual additional plaintiff to affirmatively opt-in to a case by

   filing a written consent. 29 U.S.C. § 216(b) (“No employee shall be a party plaintiff to any such

   action unless he gives his consent in writing to become such a party and such consent is filed in

   the court in which such action is brought”). As there is no dispute that opt-in plaintiffs are indeed

   parties to the lawsuit, the fact that one plaintiff is named does not alleviate or moot the presumption

   of openness in judicial proceedings.

       III.      CONCLUSION

              For the forgoing reasons, Plaintiff’s Motion to File Opt-In Notices Pseudonymously or in

   the Alternative Under Seal (ECF No. 116) is DENIED. Any employee who desires to opt-in to

   this litigation must do so by filing a public notice of consent to join.

       DONE AND ORDERED in Chambers at Miami, Florida, this 9th day of April, 2021.



                                                           LAUREN LOUIS
                                                           UNITED STATES MAGISTRATE JUDGE


                                                       6
